Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 6/10/2021.
b.    	Claims 1, 3-9, 11-15 and 17-23 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1, 3-9, 11-15 and 17-23 are allowed as the prior art of record, the combined teaching of Hanaoka and Hong and Hatonen fails to disclose the features in a particular manner as claimed.
	Hanaoka discloses providing a log management computer that shortens log search time while reducing log storage volume. The log management computer manages a log acquired from a log generating system that generates the log, which is an operation record. The log management computer is characterized by: extracting from a log message contained in the log, both a common portion that is common with another log message and a different portion that is different from another log message; storing the extracted common portion in common portion information of a storage area; storing the extracted different portion in different portion information of the storage area; and if a search request containing a search condition is received, searching for a log message that matches the search condition
	Hong discloses text compression and decompression wherein a desired compression ratio may be obtained, and the compressed content per se is still in a searchable text form, thereby 
	Hatonen discloses compressing a log record information provided e.g. to a monitoring system. Frequent patterns in the log information are detected and, then, redundant frequent patterns whose value or record combination is a subset of a value or record combination of another one of said detected frequent patterns are removed. Accordingly, a general method is provided which can be applied to all event logs arising from communication net-works or other monitoring systems. The detection of frequent patterns is only based on value or record combinations and is thus independent of the specific application. On the other hand, the size of the stored log files can be decreased remarkably while remaining readable for human beings.
	However, the combined teaching of Hanaoka and Hong and Hatonen fails to teach  learning at least one pattern that is repeated across a plurality of log messages in historical log data using a log pattern mining technique that learns the at least one pattern to represent a plurality of historical log messages in the historical log data; generating a plurality of different pattern-based message templates based at least 10in part on the learned at least one pattern; generating a compression index that maps each of the plurality of different pattern-based message templates to a corresponding message signature of a plurality of message signatures; and performing the following steps, subsequent to the generating the compression 15index, in response to obtaining at least one log message, wherein the at least one log message comprises at least one pattern-based message template and one or more message variable values, wherein the at least one pattern-based message template comprises at least one portion that is 20replaced with at least one of the message variable values, 25separating the at least one log message into the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168